UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-6218


BENNIE A. MACK, JR.,

               Plaintiff - Appellant,

          v.

WILLIAM L. OSTEEN, JR., in his individual capacity and in
his official capacity as Federal District Court Judge for
the Middle District of North Carolina; KAREN L. NENSTEIL, in
her individual capacity and in her official capacity as a
former agent for the North Carolina State Bureau of
Investigation; ROBERT M. HAMILTON, in his individual and in
his official capacity as an Assistant United States
Attorney; JOSEPH M. WILSON, JR., in his individual capacity
and in his official capacity as a practicing attorney and
partner in the Law Firm of “Merritt Flebotte Wilson Webb &
Carusso PLLC; PAUL TREVOR SHARP, in his individual capacity
and in his official capacity as a Federal Magistrate Judge
for the Middle District of North Carolina; JUDGE WALLACE W.
DIXON, in his individual capacity and in his official
capacity as a Federal Magistrate Judge for the Middle
District of North Carolina; ERIC H. HOLDER, JR., in his
individual capacity and in his official capacity as United
States Attorney General; ANNA MILLS WAGONER, in her
individual capacity and in her official capacity as United
States Attorney for the Middle District of North Carolina;
FRANK J. CHUT, JR., in his individual capacity and in his
official capacity as Assistant United States Attorney for
the Middle District of North Carolina; ROBIN PENDERGRAFT, in
her individual capacity and in her official capacity as
Director   of   the   North   Carolina   State   Bureau   of
Investigation; NC ATTORNEY GENERAL ROY COOPER, in his
individual capacity and in his official capacity as North
Carolina Attorney General; KEVIN SNEAD, in his individual
capacity and in his official capacity as an agent for the
North Carolina State Bureau of Investigation,

               Defendants - Appellees.
Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cv-00776-NCT-RAE)


Submitted:   April 23, 2009                Decided:    May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bennie A. Mack, Jr., Appellant Pro Se.      Anthony Paul Giorno,
Assistant United States Attorney, Roanoke, Virginia, Gill Paul
Beck, Sr., Robert Michael Hamilton, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Bennie   A.   Mack,   Jr.,    appeals   the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find that

this appeal is frivolous.          Accordingly, we dismiss the appeal

for the reasons stated by the district court.                 Mack v. Osteen,

No. 1:08-cv-00776-NCT-RAE (M.D.N.C. Jan. 30, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                       3